Citation Nr: 0933287	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for arthritis 
of the left knee.

2.  Entitlement to service connection for epicondylitis of 
the left elbow.

3.  Entitlement to service connection for carpel tunnel 
syndrome of the left wrist.

4.  Entitlement to service connection for arthritis of the 
left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active military service from February 1964 to 
September 1971, including a tour in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The RO in Montgomery, Alabama, has since assumed 
jurisdiction, and that office forwarded the appeal to the 
Board.

In his May 2005 substantive appeal (on VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board at the RO in Montgomery, Alabama.  In an April 
2009 letter, he was notified that his hearing had been 
scheduled for June 9, 2009.  But he submitted a statement in 
support of claim on the day his hearing was to be held 
indicating he was withdrawing his hearing request.  38 C.F.R. 
§ 20.704(e) (2008).  He asked, instead, that the Board render 
a decision based on the evidence already of record.

Although deciding all of the other claims in this decision, 
the Board is remanding the claim for service connection for 
epicondylitis of the left elbow to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


FINDINGS OF FACT

1.  In May 1995, the RO initially considered and denied the 
Veteran's claim for service connection for arthritis of the 
left knee.  The RO sent him a letter later that same month 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.



2.  The additional evidence received since that May 1995 
rating decision is either cumulative or redundant of the 
evidence already on file, or does not bear directly and 
substantially on the claim for arthritis of the left knee, 
and is not so significant that it must be considered in order 
to fairly decide the merits of this claim.  

3.  The carpel tunnel syndrome affecting the Veteran's left 
wrist was not manifested during service or until many years 
after his discharge and has not been linked by competent 
medical evidence to his military service, including to his 
presumed exposure to herbicides in Vietnam.

4.  The Veteran does not currently have left wrist disability 
due to arthritis.


CONCLUSIONS OF LAW

1.  The RO's May 1995 decision denying service connection for 
arthritis of the left knee is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2008).

2.  New and material evidence has not been submitted since 
that May 1995 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

3.  The carpel tunnel syndrome affecting the Veteran's left 
wrist was not incurred in or aggravated by his military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  The Veteran does not have arthritis in his left wrist due 
to disease or injury incurred in or aggravated by his 
military service or that may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of letters dated in 
May 2001, September 2002 and November 2004, the RO advised 
the Veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  And for 
claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued the May 
2001 and September 2002 VCAA notice letters prior to 
initially adjudicating the Veteran's claims in November 2002, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish his underlying 
entitlement to service connection.  In this regard, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The May 2001 VCAA notice letter informed the Veteran that he 
must submit new and material evidence to reopen the 
previously denied, unappealed claim of service connection for 
arthritis of the left knee.  However, that May 2001 letter 
provided the new standard of new and material evidence under 
38 C.F.R. § 3.156(a) (2008), instead of the old standard of 
new and material evidence under 38 C.F.R. § 3.156(a) (2001), 
which applies to the Veteran's claim since he filed the 
petition to reopen his claim prior to August 29, 2001.  
Additionally, that May 2001 letter did not inform him of the 
specific reasons his claim was previously denied so he would 
have the opportunity to respond by providing evidence that 
would overcome these prior evidentiary deficiencies.  See VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  

The more recent September 2002 VCAA notice letter, however, 
did comply with Kent since it apprised the Veteran of the 
specific reasons the claim concerning his left knee was 
previously denied, in addition to explaining the type of 
evidence and information needed to establish his underlying 
entitlement to service connection (in the event the claim was 
reopened).  Id.  

Moreover, a more recent March 2006 letter also informed the 
Veteran of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing the 
additional VCAA notice letters in September 2002, November 
2004, and March 2006, the RO has readjudicated his claims in 
the March 2005 statement of the case (SOC) and in the May 
2006 and December 2008 supplemental SOCs (SSOCs) - including 
considering additional evidence received in response to those 
additional notice letters and since the initial rating 
decision at issue and SOC.  This is important to point out 
because if there was no VCAA notice provided prior to the 
initial adjudication of the claims, or for whatever reason 
the notice provided was inadequate or incomplete, this timing 
error may be effectively "cured" by providing any necessary 
notice and then going back and readjudicating the claim, 
including in a SOC or SSOC, such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claims.  In other words, this timing error in the 
provision of the notice is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not made any 
such allegation of prejudicial error in the VCAA notice they 
received (or did not receive).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of the Veteran's service treatment 
records (STRs), service personnel records, private medical 
records, Social Security Administration (SSA) records, a 
transcript of the March 2006 hearing before a local Decision 
Review Officer (DRO), several personal statements from the 
Veteran, and his VA medical records, 


including the report of his most recent November 2008 VA 
compensation examination for a medical nexus opinion 
concerning the cause of his claimed conditions - and in 
particular, whether they are related to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Arthritis of the Left Knee

Although the RO determined in the May 2006 and December 2008 
SSOCs that new and material evidence had been submitted to 
reopen this claim, the RO's decision concerning this is not 
binding on the Board.  So, too, must the Board first decide 
whether new and material evidence has been received to reopen 
this claim because this threshold preliminary determination 
in turn affects the Board's jurisdiction to adjudicate the 
claim on its underlying merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  If there is no new and 
material evidence, that is where the analysis must end, 
and what the RO determined in this regard is irrelevant.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 
1992).

The RO initially considered - and denied, this claim in May 
1995.  As cause for denying this claim, the RO concluded 
there was no objective evidence of chronic left knee 
disability while the Veteran was in the military - despite 
his subjective complaints of pain, instability ("giving 
way"), and trauma, etc.  The RO noted that objective 
physical examination of his left knee was repeatedly 
unremarkable for any pertinent clinical findings, including 
on X-ray.  The RO sent him a letter later in May 1995 
notifying him of that decision and apprising him of his 
procedural and appellate rights, and he did not appeal.  So 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed a petition to reopen this claim in February 
2001.  The regulation applicable to new and material 
evidence, 38 C.F.R. § 3.156(a), was amended effective August 
29, 2001.  Thus, the former version of 3.156(a) is applicable 
to his claim.  See 66 Fed. Reg. 45,620 (2001).

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be "material," 
in that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See Evans, 9 Vet. App. at 283 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  
If the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, evidence received since the 1995 denial consists of:  
private medical records, VA treatment records, the reports of 
August 2002 and November 2008 VA compensation examinations, a 
transcript of the Veteran's DRO hearing, service personnel 
records, SSA records, and personal statements from the 
Veteran.  

All of this additional evidence is new in the sense that it 
had not been submitted to VA before and, thus, never 
considered.  However, none of this evidence is material 
because it does not bear directly and substantially on the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Specifically, none of 
this additional evidence suggests the Veteran's current left 
knee arthritis is etiologically linked to his military 
service from February 1964 to September 1971 - including to 
any injury (trauma) he may have sustained while in service or 
any disease he may have contracted.  See, e.g., Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  See, too, Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records merely describing the Veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).

While the Veteran is competent, even as a layman, to attest 
to experiencing pain and other symptoms possibly attributable 
his arthritis, he does not have the necessary medical 
training and/or expertise to give a probative opinion on the 
cause of his current arthritis - and, in particular, whether 
it is traceable back to his military service.  This is a 
medical, not lay, determination.  See Moray v. Brown, 5 Vet. 
App. 211 (1993).  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998) (1997), 
the Court had the very same holding - again noting that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for arthritis of the 
left knee.  38 U.S.C.A. § 5108.  Furthermore, inasmuch as the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

General Statutes and Regulations Governing Claims for Service 
Connection

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or a disease that 
was incurred in or aggravated by the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Stated somewhat differently, to 
establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus or link between an 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  


Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Entitlement to Service Connection for Carpel Tunnel Syndrome 
of the Left Wrist

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

At the conclusion of the most recent November 2008 VA 
compensation examination, the VA examiner confirmed the 
Veteran has carpel tunnel syndrome by making this diagnosis.  
The Veteran stated he still experiences paresthesias, 
weakness, fatigue, functional loss, decreased strength, and 
decreased dexterity of his left hand.  But the VA examiner 
determined the Veteran did not currently have any functional 
impairment in his left wrist, only minimal residual, 
following his September 2002 surgery (status-post carpal 
tunnel release).  X-rays of his left wrist and hand were 
negative.  

Nevertheless, the Veteran meets the current disability 
requirement because he has the required diagnosis of carpel 
tunnel syndrome, irrespective of its present relative 
severity.  His earlier dated VA Medical Center (VAMC) 
outpatient treatment records from November 2001 also show 
this diagnosis, which, based on the results of a nerve 
conduction study, also confirm he has carpel tunnel syndrome.  
In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim."

So the determinative issue is whether the Veteran's carpel 
tunnel syndrome is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And, unfortunately, it is in this 
critical respect that his claim fails.

During his March 2006 DRO hearing, the Veteran testified that 
he had sustained an injury to his left wrist, left elbow, and 
left knee in 1967 while on active duty in Vietnam.  He said a 
1600-pound crate box of telephone cable fell on him and 
crushed him against another container.  He further testified 
that he went to the 12th Evac Hospital for treatment, but 
that only his left knee was actually treated by the 
physicians.  He said he did not start having a problem with 
his left wrist until he arrived in Germany in 1970.  At that 
time, he began experiencing numbness and burning in his left 
hand, and his left wrist "ached like a toothache."  Also at 
that time, he said that he was advised by the 97th General 
Hospital that he had pain of an unknown origin.  

The Veteran's STRs show he was seen on various occasions from 
March to July 1970, and in January 1971 for complaints of 
left arm pain radiating down to his left wrist.  The March 
1970 outpatient treatment record indicates there was no 
history of severe trauma.  The July 1970 record indicates the 
pain was not related to any work or particular activity.  He 
was diagnosed with a shoulder condition, but was not 
diagnosed with carpel tunnel syndrome or any wrist condition.  
At his May 1971 military separation examination, he reported 
his health was poor, but that was in reference to his 
complaints of arthritis and chronic pain in his shoulders and 
neck.  He did not indicate that he had any abnormalities 
referable to his left wrist or hand.  His active military 
service ended in September 1971.  In a statement dated in 
September 1971, he indicated there had been no change in his 
medical condition.  During several medical examinations 
conducted while he was subsequently on inactive/reserve duty, 
he denied any arthritis or bone or joint abnormality in his 
left hand or wrist.

Beginning in 1996, the Veteran was treated by doctors at a 
local VAMC and private physicians for left hand carpel tunnel 
syndrome.  And, as already mentioned, he had surgery in 2002 
involving a release.

The Veteran left the service in 1971 and did not initially 
complain of symptoms referable to his left wrist until over 
25 years later.  This intervening lapse of so many years 
between his separation from military service and the first 
documented manifestation of this claimed disorder is 
probative evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  

In August 2002, the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  At that 
examination, the Veteran essentially repeated the testimony 
he had provided during his DRO hearing.  After a physical 
examination, the VA examiner diagnosed carpel tunnel 
syndrome.  That VA examiner, however, did not provide any 
opinion on the etiology of this condition.

Consequently, in November 2008, the Veteran was provided 
another VA compensation examination, during which the VA 
examiner reviewed the claims file for the pertinent medical 
and other history.  At this examination the Veteran again 
repeated the testimony he had provided during his DRO 
hearing.  After a physical examination, the VA examiner 
determined it is less likely than not the Veteran's carpel 
tunnel syndrome was caused by or a result of activities or 
injury sustained during his active military service.  The VA 
examiner based this opinion on the fact that the Veteran was 
active in his post-service career as a Power Plant 
Technician, and on the expansive time period between his 
injury in Vietnam and his complaints of carpel tunnel 
syndrome.  

Thus, the Veteran's contentions notwithstanding, none of the 
VAMC or private physicians that have had occasion to evaluate 
or examine him, or anyone else for that matter, have 
attributed his carpel tunnel syndrome to his military 
service.  They only recounted his self-reported history, 
without also personally commenting on whether his current 
carpel tunnel syndrome is indeed traceable back to his 
military service, including to any trauma he may have 
sustained or disease contracted.  In Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995), the Court held that the Board is not 
required to accept a medical opinion that is based on a 
reported history and unsupported by clinical findings.  See 
also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.)  In short, there is no basis to grant the 
Veteran's claim on a direct incurrence basis.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).



While the Veteran is competent, even as a layman, to attest 
to experiencing pain, numbness and other symptoms involving 
his carpel tunnel syndrome, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on the cause of this current disability - and, in particular, 
whether this condition is traceable back to his military 
service.  This is a medical, not lay, determination.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The fact of the matter is there is no 
indication he had complaints concerning his left wrist either 
while in service or for many years after his discharge.  So 
his contentions to the contrary, even if competent, are not 
credible.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(indicating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  This is especially 
true, as here, when there is an unrefuted medical opinion 
from a VA compensation examiner expressly discounting any 
notion that the carpal tunnel syndrome currently affecting 
the Veteran's left wrist bears any relationship whatsoever to 
his military service.

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2008).



For the reasons and bases discussed, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for carpel tunnel 
syndrome of his left wrist.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the 
appeal is denied.

Entitlement to Service Connection for Arthritis of the Left 
Wrist

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, though, the medical evidence of record does not show 
the Veteran has a current disability of arthritis of the left 
wrist.  

The VA and private treatment records that the Veteran 
submitted in support of his claim do not show a current 
diagnosis of or treatment for arthritis of the left wrist.  
And during the November 2008 VA compensation examination, the 
VA examiner, upon reviewing the claims file for the pertinent 
medical and other history and personally examining the 
Veteran, determined there was no objective clinical evidence 
of arthritis of the left wrist.  The VA examiner stated the 
Veteran did not have X-ray or other objective findings of 
arthritis or any functional impairment in his left wrist.  
Arthritis must be objectively confirmed by X-ray.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Here, it clearly has not 
been; indeed, to the contrary, it has been expressly ruled 
out.  Therefore, the Veteran has not met the essential 
requirement under Hickson that he have a current disability 
of arthritis in his left wrist.



Since there is no medical evidence of a current disability, 
the Veteran's claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the Veteran's statements that he currently has 
arthritis of the left wrist, as a layman without medical 
expertise or training, his statements alone are insufficient 
to prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render 
medical opinions, including diagnosis or etiology of a 
condition claimed).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for arthritis of the left wrist.  And as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 5107(b) (2008); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the appeal is denied.


ORDER

As no new and material evidence has been submitted, the 
petition to reopen the claim for service connection for 
arthritis of the left knee is denied.

The claim for service connection for carpel tunnel syndrome 
of the left wrist is denied.

The claim for service connection for arthritis of the left 
wrist is denied.




REMAND

Regrettably, the Board must remand the remaining claim for 
service connection for epicondylitis of the left elbow for 
further development and consideration.  Although the Board 
sincerely regrets this additional delay, it is necessary to 
ensure there is a complete record upon which to decide this 
claim so the Veteran is afforded every possible 
consideration.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2008).   

Here, there is some question as to whether the Veteran has 
the required current diagnosis of epicondylitis of the left 
elbow.  At the most recent November 2008 VA compensation 
examination, the VA examiner listed this diagnosis but also 
indicated the condition had "resolved" - pointing out 
there were no objective clinical findings and no associated 
functional impairment.  The Veteran's earlier dated private 
medical records from 2001 also show this diagnosis, 
however, so this is sufficient to satisfy the requirement of 
current disability.  In McClain v. Nicholson, 21 Vet. App. 
319 (2007), the Court held that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."

During his March 2006 DRO hearing, the Veteran testified that 
he sustained an injury to his left elbow while on active duty 
in Vietnam.  He said a 1600-pound crate box of telephone 
cable fell on him and crushed him against another container.  
He also testified that he went to the 12th Evac Hospital for 
treatment, but that only his left knee was actually treated 
by the evaluating physicians.  He said that he did not start 
having a problem with his left elbow until arriving in 
Germany in 1970.  At that time, he said that he was advised 
by the 97th General Hospital that he had pain of an unknown 
origin.  

The Veteran's STRs show he was seen on several occasions for 
complaints of left arm pain.

During both the August 2002 and November 2008 VA compensation 
examinations, the VA examiner described the Veteran's current 
symptoms involving his left elbow, but did not provide an 
opinion as to whether these current symptoms (even if only 
now minimally significant) are related to his active military 
service.  The question of the condition's severity only 
arises if the condition is eventually service connected and 
needs to be rated as a percentage of disability.  The only 
requirement at this stage of the appeal, regarding the claim 
for service connection, is that the Veteran has this required 
diagnosis - which, as mentioned, he does.  Therefore, an 
opinion is needed regarding the etiology of his left elbow 
epicondylitis (again, despite its relative severity) before 
the Board may make an informed decision concerning this 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA examiner that 
conducted the November 2008 compensation 
evaluation submit a supplemental medical 
opinion indicating whether it is at least 
as likely as not (50 percent or more 
probable) the epicondylitis of the 
Veteran' left elbow (even if "resolved" 
by the time of that November 2008 
evaluation since he nonetheless had it in 
2001 when filing this claim) 
is attributable to his military service - 
and, in particular, to his 1967 injury in 
Vietnam.  Inform the examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

If, for whatever reason, it is not 
possible or feasible to have the November 
2008 VA examiner provide this further 
comment, then have the Veteran reexamined 
by someone equally qualified to make this 
important determination.

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

2.  Then readjudicate the claim for 
service connection for epicondylitis of 
the left elbow in light of the additional 
evidence.  If the disposition remains 
unfavorable, send the Veteran and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


